Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 15 have been amended. Claims 17-21 have been added. Claims 1-21 are currently pending.
Applicant’s arguments see page 9, filed 12/22/2021, and in light of Applicant’s amendment to claims 1, 15 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments see page 9, filed 12/22/2021, and in light of Applicant’s amendment to claims 1, 15 have been fully considered and are persuasive. Therefore:

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a constant current source circuit that is connected to one of the source or the drain of the first transistor via the first connection portion, and a bias circuit that is connected to the other of the source or the drain of the first transistor via 

Regarding claims 2-14 and 17-19, are allowable because they are dependent on claim 1.

Regarding claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious the second substrate includes a constant current source circuit that is connected to one of a source or a drain of the first transistor via the first connection portion, and a signal generation circuit that is connected to the other of the source or the drain of the second transistor via the second connection portion and that generates a signal, in combination with all the limitations recited on claim 15.

Regarding claims 16 and 21, are allowable because they are dependent on claim 15.

Regarding claim 20, the prior art of record taken alone or in combination, fails to disclose or render obvious a constant current source circuit that is connected to the one of the source or the drain of the first transistor of the first pixel via the first line and the first connection portion, and that is connected to the one of the source or the drain of the first transistor of the second pixel via the first line and the third connection portion, and a bias circuit that is connected to the other of the source or the drain of the first transistor of the first pixel via the second line and the second connection portion, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697